DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, 8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAPMAN et al (US 2015/0295669).

Regarding claim 5, CHAPMAN et al (US 2015/0295669) discloses method for adjusting a phase error comprising:
(a) a first device detecting a phase error at a timing interface of the first device (CHAPMAN: ¶102, ¶106, ¶21, ¶22, ¶59, Fig. 13, Fig. 14, Fig. 5, ¶66, ¶69, ¶92,  a clock drift is detected at the CCAP/CMTS’s timing interface ); 
(b) the first device modifying a DOCSIS timing protocol parameter based upon the detected phase error (CHAPMAN: ¶102, ¶106-107, ¶92, time stamp comparator 210 at the CCAP/CMTS adjusts a MAP advance time based on the clock drift (phase error) ); 
(c) the first device causing a modification of a second device's timestamp output in a manner based upon the detected phase error by the modification of the DOCSIS timing protocol parameter (CHAPMAN: ¶102, ¶107-108, a MAP message with the adjusted MAP advance parameter is sent to the R-PHY/CM (second device)  in order to cause a modification of the time stamp output by the re-stamp module of the R-PHY (second device)); 
(d) wherein the DOCSIS timing protocol parameter is decreased over time after the modification (CHAPMAN: ¶30, ¶79, ¶82, the MAP advance is decreased over time after the modification as the difference between the two clocks at CCAP and R-PHY is minimized).

	Regarding claim 6, CHAPMAN discloses method of claim 5 wherein a DOCSIS timestamp is modified over time as the DOCSIS timing protocol parameter is modified in an opposing direction (CHAPMAN: ¶90, ¶93-94, DOCSIS time stamp is modified by re-stamping module as the MAP advance time is changed in the round trip which includes an opposite direction (at least upstream)).

7. (Cancelled)

Regarding claim 8, CHAPMAN discloses method of claim 6 wherein the DOCSIS timestamp is modified at a rate within a range specified by a corresponding DOCSIS protocol (CHAPMAN: Fig. 7-8, ¶76-77, ¶104-105, the rate/step size at which the time stamps are adjusted is limited by the granularity of a time unit e.g. minislot).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAPMAN et al (US 2015/0295669) in view of NPL-DOCSIS (MAC and Upper Layer Protocols Interface Specification, Cable Television Laboratories,  2019)

Regarding claim 9, CHAPMAN et al (US 2015/0295669) discloses method for adjusting a phase error comprising:
(a) a first device detecting a phase error at a timing interface of the first device (CHAPMAN: ¶102, ¶106, ¶21, ¶22, ¶59, Fig. 13, Fig. 14, Fig. 5, ¶66, ¶69, ¶92,  a clock drift is detected at the CCAP/CMTS’s timing interface ); 
(b) the first device modifying a DOCSIS timing protocol parameter based upon the detected phase error (CHAPMAN: ¶102, ¶106-107, ¶92, time stamp comparator 210 at the CCAP/CMTS adjusts a MAP advance time based on the clock drift (phase error) ); 
(c) the first device causing a modification of a second device's timestamp output in a manner based upon the detected phase error by the modification of the DOCSIS timing protocol parameter (CHAPMAN: ¶102, ¶107-108, a MAP message with the adjusted MAP advance parameter is sent to the R-PHY/CM (second device)  in order to cause a modification of the time stamp output by the re-stamp module of the R-PHY (second device)); 
CHAPMAN remains silent regarding the DOCSIS timing protocol parameter being t-cm-adj. However, NPL-DOCSIS discloses the DOCSIS timing protocol parameter being t-cm-adj.   (NPL-DOCSIS: Page 496, time adjustment parameter is t-cm-adj).
A person of ordinary skill in the art working with the invention of CHAPMAN  would have been motivated to use the teachings of NPL-DOCSIS as it provides a standard protocol parameter for adjustment of time at a CM. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CHAPMAN with teachings of NPL-DOCSOS in order to comply with the standard parameter nomenclature.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461